Ethridge, J.,
(dissenting). I am unable to concur in the conclusion reached by the majority in this case, for the plain and simple reason that I think this record shows that the message was sent to Columbus, Miss., by an agency of the Western Union Telegraph Company regularly used in its business, and was received by a person selected by the Western Union Telegraph Company to receive said message for it. It appears in the record that *92the message was originally tendered to the agent of the-Cumberland Telegraph Company at Tunica, Miss., and phoned to the Memphis office of the Western Union Telegraph Company under and by virtue of a regular understanding and arrangement between the Western Union Telegraph Company and the Cumberland Telegraph Company. This is testified to by Mrs. J. O. Morrow, a witness for the defendant.Western Union Telegraph Company, and who collected the fees for the transmission of such message according to the usual arrangement in the course of business, between the two companies. The Memphis office telegraphed the message in question to the Jackson, Miss., office, and it was received at the Jackson, Miss., office at eight forty-four p. m. by Miss Eileen Peters, night clerk of the Western Union Telegraph Company, at Jackson, Miss. She testified, identifying the message in suit, and to the fact that it was received at eight forty-four p. m. I quote from her testimony as follows :
“Q. Prom what office was it transmitted to Jackson? A. Prom Memphis. Q. What did you do with"the message after you received it? A. I put a call in for Columbus at eight forty-six. Q. How did you put a call in? A. By long-distance telephone. Q. And you asked for what? A. I called for Mr. Seth A. Meek at Columbus. Q. Who did you get? A. I didn’t get Mr. Meek. I got Mr. Holesapple. Q. Did you or not at that time have a' conversation with Mr. Holesapple? A. I did, yes. Q. Please state what that conversation was. A. He told me that Mr. Meek worked for him, or with him, and I understood him to say that he roomed with him, and he said that Mr. Meek was out, and he didn’t know what time he would be back, and he said he could take the message, and I gave it to him that night; he asked to take the message himself. Q. Please state what you did then. A. I gave the message to him just as I had received it. Q. What time did you give the message to him? A. Nine o’clock. *93Q. I will ask you, Miss Peters, why did you telephone this message from Jackson, Miss., to Columbus, Miss.? A. Because the Western Union in Columbus was closed -at that time, and that is the way we handled all these messages at night. . . . Q. State whether or not your office made any further or other attempt to deliver the message after you phoned it. A. No, sir; wemonsidered it delivered then. . . . Q. Why didn’t you make any other effort to deliver the message? A. Because we •considered it delivered, and they are never sent over wires when they are phoned; that is the customary way to deliver messages at night. Q. But why did you try to •deliver it that night; why didn’t you wait until the next morning? A. Because it was a straight day message and should be delivered at once.”
On cross-examination this witness was askéd the following questions and gave the following answers:
<£Q. Isn’t it the custom of the Western Union Teleg’raph Company to receive all messages handled in writing and then telegraph that message with a telegraph instrument to the next operator, and then in turn that operator takes it clown in writing, and then.folds it up and puts it in an envelope and delivers it to a messenger boy, to be •délivered only personally to the person addressed, or, if he can’t deliver it to the particular person addressed, then to leave a written notice at his place of residence or place of business? A. That is the custom when the •office is open. . . Q. Then the Western Union Telegraph Company didn’t send this message as the laws require them to do it, did they? A. No, sir; I suppose not; I don’t know about the way the law requires it to be done; I am governed by the rules of the company. . . . ■Q. I believe I understood you to say that you did not deliver this message to Meek or his authorized agent? A. No, sir; I did not. Q. But you delivered it to one Mr. Holesapple, whom you say told you that he roomed with Mr. Meek, and that he would deliver the message that *94night. A. Yes, sir; he asked to deliver it, and said he would do it that night. ’ ’
On redirect examination this witness testified as. follows:
“Q. Counsel has asked you about the usual and ordinary way to send telegraphic messages, and you replied that you sent this message in the usual and ordinary way, and that the way he described was the usual and ordinary way when the office was open. What do you mean by that? A. I just meant that the Columbus office was closed at night, and that it was impossible to make a delivery over the wire, and that it was the usual and customary way to phone the regular straight day message when the office was closed. Q. I will ask you to state whether or not you have ever delivered a message or messages over the telephone as well as by messenger boy. A. Yes, sir; we deliver over half of them by telephone. Q. You deliver over one-half of your messages by telephone, instead of by messenger boy; then you do deliver over the phone as well as by messenger boy? A. Yes, sir, . . Q. Please state how Mr. Plolesapple — please state how you understood Mr. Holesapple was taking this message when you delivered it to him'. A. He took it as a friend, and he told me that Mr. Meek was out. Q. Did you understand that he was taking it down in writing? A. No,, sir; I didn’t know; I didfi’t understand how he was taking it, but he repeated it after me, and said that he would deliver it that night; then I considered it delivered. ’ ’
Mr. Meek testified Mr. Holesapple was not authorized to receive this message for him, and that he never in fact delivered the message, and that on the following morning' he called at the Western Union Telegraph Company for the message, and the company promised to get it and deliver it, but never did so. It appears conclusively from the above quotation from the record that the message was actually delivered to Columbus over an instrumentality regularly used by the Western Union Telegraph Com*95pany in delivering its messages to its customers. Witness introduced by the Western Union Telegraph Company testified that Mr. Holesapple repeated the message to her as she delivered it to him, and that she sent the message to Columbus just like it was received in Jackson. It is difficult for me to understand how it would be material whether the message was sent over the wire by means of a combination of dots and dashes, or whether it was sent over the wire by an electric current and the vibrations of the human voice, so long as the message actually was sent to Columbus. It appears from the testimony of the Western Union Company itself that-it. was using the wires of the Cumberland Telegraph Company, in all eases where its offices were closed at night, for the purpose of delivering the messages to its custom•ers. The wires of the Cumberland Telephone & Telegraph Company, for the purpose of delivering the message, were the wires of the Western Union Telegraph Company. This appears in this record and beyond dispute, and it further appears that more than one-half of the messages are delivered by phone rather than by messenger. In addition to this it is well known that this particular company used the telephone system and wires as a part of its telegraph system, and that it filed its contract of plans and arrangements with the Railroad Commission, and received permission from the Railroad Commission to make this arrangement, with the provisos and understanding that the charges would not exceed the regular message rates of the telegraph company. See láth Biennial Report Mississippi Railroad Commission, p. 78.
The construction of the duties and liabilities of the company under the act quoted in the majority opinion enables the telegraph company to escape responsibility for its negligence in the conduct of its business, when there is nothing in the message to show that there was any exemption from liability written on the message, *96making’ the Cumberland Telegraph Company merely an agent of the sender, as is often the ease in telegraph messages. The contract here was a straight and simple contract to deliver the message. The message actually went to Columbus, Miss., but was never delivered to the sendee, though he lived in Columbus, Miss., and called on the company for the message after being advised that such message had come to Columbus. In Nelson v. Illinois Central R. R. Co., 96 Miss. 295, 53 So. 619, 31 L. R. A. (N. S.) 689, it was held that the railroad company was liable for the negligence of the employees of a sleeping •car company, where the sleeping car was attached to and pulled by the train of the railroad company. Numerous other cases supporting this principle could be cited, but the principle is clear that a party cannot use an instrumentality in its business and escape responsibility for' the negligence resulting therefrom.